DETAILED ACTION
This communication is in response to the RCE with Arguments and Amendments filed on 10/28/2020. Claims 1-23 are pending and have been examined. 
All previous Objections/Rejections not mentioned in this Office Action has been withdrawn by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The Applicant has amended the independent claims to recite “within each segment wherein the displayed arrangement of the cloud elements is determined both by significance and at least one of time or sequence order of significant cloud elements 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15, 17-19, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 17 and 19 recites “Acquiring content from at least one of a real-time stream or a pre-recorded store; Specifying a cloud lens defining at least one of a segment duration or length, wherein the segment comprises at least one of all or a subset of at least one of a total number of time or sequence ordered cloud elements; Applying at least one cloud filter to rank the level of significance of each cloud element associated with a given segment; Constructing at least one graphical cloud comprising a visualization derived from the content that is comprised of filtered cloud elements; At least one of scrolling the cloud lens through subset segments or displaying a segment of the entire content to display the graphical cloud of significant cloud elements within each segment wherein the displayed arrangement of the cloud elements is determined both by significance and at least one of time or sequence order of significant cloud elements within each segment”.
The limitation of “acquiring…”, “specifying…”, “applying…”, “constructing…”, “scrolling or displaying…” as drafted covers a mental activity. More specifically, a 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites no additional elements which when taken into consideration along with the judicial exception would integrate it into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.
With respect to claim 2, the claim relates to deriving cloud elements from a source based on analysis of one from the list. This reads on a human analyzing the words. No additional limitations are present. With respect to claim 3, the claims relate to scrolling through segments. This relates to a human describing the cloud in sequence. No additional limitations are present. With respect to claim 4, the claim relates to further defining the cloud filter and how it is performed.  This relates to a human being able to filter based on frequency count threshold. No additional limitation is present. With respect to claim 5, the claim relates to the content being text, audio or video. This relates to a human processing text. No additional limitations are present. With respect to claim 6, the claim relates to data being audio or video and performing transcription. This relates to a human transcribing the audio of a conversation into words. No additional limitations are present. With respect to claim 7-8, the claim relates analysis including   With respect to claim 10, the claim relates to performing syntax analysis using part of speech information and tracking indirect references, including associations. This relates to a human performing part of speech analysis and sentence breaking manually on content and tracking for indirect references. No additional limitations are present. With respect to claim 11, the claim relates to performing semantic analysis to extract meaning and use of OCR to determine text or associations. This relates to a human manually performing meaning. The additional limitation of OCR appears to be pre-solution data gathering in order to obtain textual information.  With respect to claim 12, the claim relates to performing digital signal processing to produce metrics as listed. This relates to a human marking speaker tone changes or who is speaking based on a conversation. No additional limitations are present.  With respect to claim 13, the claim relates to performing emotional analysis to determine emotional states. This relates to a human determining emotion based on how the user is speaking. No additional limitation is provided. With respect to claim 14, the claim relates to determining a rank factor based on transformation and analysis, part of speech attributes from highest to lowest.. This relates to a human manually ranking important part of speech elements. No additional limitation is provided. With respect to claim 15, the claim relates to having graphical  With respect to claim 17, the claim relates to combining a segment length with a ranking criteria to define a density of cloud elements. This relates to a human using ranking and length information to determine density of elements. No additional limitation is provided.  With respect to claim 18, the claim relates to assigning highest ranking to predetermined keywords. This relates to humans assigning highest ranking to specific keywords of interest. No additional limitation is provided. With respect to claim 19, the claim relates to applying a visual treatment to certain words to be displayed. This relates to a human emphasizing certain words visually. No additional limitation is provided.  With respect to claim 21,    the claim relates to assigning rank factor to each cloud element based on ASR confidence or asr metrics and the applying the raking for each element in the cloud. This relates to a human assigning ranking based on the results from content. No additional limitation is provided.   With respect to claim 22, the claim relates to the order being a reading order. This relates to a human ordering based on a reading order including for English, top to bottom or left to right. No additional limitation is provided. With respect to claim 23,    the claim relates to elements being compound elements and maintain of an order within an entire display. This relates to a human drawing a cloud incorporating compound words. No additional limitation is provided.  These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, 16, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2012/0179465) in view Sweeney (US 2011/0282919) in view of Sun (US 2018/01190266).
As to claim 1, Cox teaches a process for extracting and displaying relevant information from a content source (see [0054], word cloud for a conversation), comprising: 
Acquiring content from at least one of a real-time stream or a pre-recorded store (see [0058], acquires audio and see [0002], real-time generation of audio content summaries); 

Applying at least one cloud filter to rank the level of significance of each Cloud Element associated with a given segment (see [0004], where word clouds based on words used most frequently and see [0069], where frequency of word usage is used to summarize text); 
Constructing at least one graphical cloud comprising a visualization derived from the content that is comprised of filtered Cloud Elements (see [0069], where word cloud is generated and see [0078], based on summarizing text).
However, Cox does not specifically teach scrolling the Cloud Lens through segments to display the Graphical Cloud of significant Cloud Elements.  
Sweeney does teach Specifying a cloud lens defining at least one of a segment duration or length, wherein the segment comprises at least one of all or a subset of at least one of a total number of time or sequence ordered cloud elements (see Figure 9, position indicator 99 and see [0115], which allows display corresponding to specific time)  and at least one of scrolling the cloud lens through subset segments or displaying a segment of the entire content to display the graphical cloud of significant cloud elements wherein the display of the cloud elements is displayed (see [0106] and Figure 9, slider 98, which allows scrolling over time based on user selection of time segment to 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox with the scrolling as taught by Sweeney in order to allow average computer user to create, visualize and manipulate a data structure (see Sweeney [0016]).
However, Cox in view of Sweeney does not specifically teach wherein the displayed arrangement of the cloud elements is displayed determined both by significance and at least one of time or sequence order of significant cloud elements within each segment.
Sun does teach wherein the displayed arrangement of the cloud elements is displayed determined both by significance and at least one of time or sequence order of significant cloud elements within each segment (see [0642]-[0643], where the arrangement of the elements is based on topic frequency and order is presented from right to left in descending order of topic frequency (e.g. sequence order) and is also able to show a smaller interval in which different instance of the conversational dynamics data file thus suggesting scrolling or zooming).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox in view of Sweeney with the arrangement as taught by Sun in order to allow average computer user to create, visualize and manipulate a data structure (see 

	As to claim 2, Cox in view of Sweeney in view of Sun teaches all of the limitations as in claim 1, above.
	Furthermore, Cox teaches wherein cloud elements are derived from source content through at least one of transformation or analysis (see [0069], [0004], where frequency of words used in generation of cloud)  and comprise at least one of graphical elements including words(see [0069], [0004], where frequency of words used in generation of cloud), word phrases, complete sentences, icons, avatars, emojis, representing words or phrases at least one of spoken or written (See [0058], derived from audio), emotions expressed, speaker's intent, speaker's tone, speaker's inflection, speaker's mood, speaker change (see [0054], speaker change), speaker identifications (see [0056], speaker identifications), object identifications, meanings derived, active gestures, derived color palettes that is derived through transformational and analysis of the source content or transformational content.  
	
As to claim 3, Cox in view of Sweeney in view of Sun teaches all of the limitations as in claim 1, above.
	Furthermore, Sweeney teaches wherein scrolling is performed through segments, where segments are defined by either consecutive or overlapping groups of cloud elements (see [0115], where slider bar 98 can be manipulated by user to  position an indicator 99 and see Figure 9, which shows position and state of cloud workspace).  

As to claim 4, Cox in view of Sweeney in view of Sun teaches all of the limitations as in claim 1, above.
	Furthermore, Cox teaches wherein the at least one cloud filter comprises at least one of cloud element frequency including number of occurrences within the specified cloud lens segment (see [0069], frequency of word usage based on segments), the number of occurrences across the entire content sample (see [0004], frequently used words related to prominence of document), word weight, complexity including number of letters, syllables, , syntax including grammar-based, part-of-speech, keyword, terminology extraction, word meaning based on context, sentence boundaries, emotion, or change in audio or video amplitude including loudness or level variation.  

As to claim 5, Cox in view of Sweeney in view of Sun teaches all of the limitations as in claim 1, above.
	Furthermore, Cox teaches wherein the content comprises at least one of audio, video or text (see Figure 6, step 602 and 606, audio and text).  

As to claim 6, Cox in view of Sweeney in view of Sun teaches all of the limitations as in claim 1, above.
	Furthermore, Cox teaches wherein the content is at least one of text, audio (see Figure 6, step 602 and 606, audio and text), and video, and the audio/video is transformed to text, using at least one of transcription, automated transcription or a combination of both (see Figure 6, step  606, speech to text).  

As to claim 12, Cox in view of Sweeney in view of Sun teach all of the limitation as in claim 6, above.
	Furthermore, Cox teaches wherein Digital Signal Processing is applied to produce metrics comprising at least one of signal amplitude, dynamic range, including speech levels and speech level ranges (for at least on of audio or video), visual gestures (video), speaker identification (at least one of audio or video) (see [0056], speaker identification), speaker change (at least one of audio or video) (see [0083], speaker change is detected), speaker tone, speaker inflection, person identification (at least one of audio or video) (see [0056], speaker identification), color scheme (video), pitch variation (at least one of audio or video) and speaking rate (at least one of audio or video).  

As to claim 16, Cox in view of Sweeney in view of Sun teach all of the limitation as in claim 6, above.
	Furthermore, Sweeney teaches wherein as the cloud lens is scrolled through the content, the segments displayed are at least one of consecutive (see [0115], where user is able to manipulate slider to position indicator 99 to select a time along a time line), with the end of one segment is the beginning of the next segment (see [0115], timelines where a user can slide bar to select time and cloud changes), or overlapping, providing a substantially continuous transformation of the resulting graphical cloud based on an incrementally changing set of cloud elements depicted in the active graphical cloud (see [0115], cloud changes in response to user manipulation).

As to claim 20, Cox in view of Sweeney in view of Sun teach all of the limitation as in claim 1, above.
	Furthermore, Sweeney teaches wherein each element displayed in the graphical cloud is synchronized with the content, whereby selecting a displayed element will cause playback or display of the content containing the selected element (see [0115], where slider bar is synchronized with cloud as when user selects specific time the upper and lower display portions update).

As to claim 23, Cox in view of Sweeney in view of Sun teach all of the limitation as in claim 1, above.
	Furthermore, Sweeney teaches wherein cloud elements may be compound cloud elements comprising two or more cloud elements (see Figure 9, global workspace 92, shows compound element of home renovation), and at least one of time or sequence order is maintained within the display of the compound elements and within the entire display for the selected segment (see Figure 9, where workspace is a cloud based on time selected from scrolling 99 and see [0115]).

Claims 7-11, 14, 18, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Sweeney in view of Sun as applied to claim 1 above, and further in view of Branton (US 2014/0229159).
As to claim 7, Cox in view of Sweeney in view of Sun teach all of the limitations as in claim 1, above.

	Branton does teach wherein transformations and analysis determines at least one of element attributes or element associations for cloud elements, which support the cloud filter ranking of cloud elements including part-of-speech tag rank, or when present, may form the basis to combine multiple, subordinate cloud elements into a single compound cloud element (see [0031], where multiple parts of speech can be identified and used for summarization such as nouns and verbs and see [0033], summary tag generation).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox in view of Sweeny in view of Sun with the part of speech rank as taught by Branton in order to summarize documents more simply and efficiently (see Branton [0011]).

As to claim 8, Cox in view of Sweeney in view of Sun in view of Branton teaches all of the limitations as in claim 7, above.
	Furthermore, Branton teaches wherein text cloud elements comprise at least one of element attributes comprising a part-of-speech tag including for English language, noun, proper noun, adjective, verb, adverb, pronoun, preposition, conjunction, 

As to claim 9, Cox in view of Sweeney in view of Sun in view of Branton teaches all of the limitations as in claim 7, above.
	Furthermore, Branton teaches wherein text cloud elements comprise at least one of element associations based on at least one of a part-of-speech attribute including noun, adjective, or adverb and its associated word cloud element with a corresponding attribute including pronoun, noun or adjective (see [0031], where associations such as combination of part of speech can be used such as nous and verb).  

As to claim 10, Cox in view of Sweeney in view of Sun in view of Branton teaches all of the limitations as in claim 7, above.
	Furthermore, Branton teaches wherein syntax analysis to extract grammar based components is applied to the transformational output text comprising at least one part-of- speech, including noun, verb, adjective, parsing of sentence components, and sentence breaking, wherein syntax analysis includes tracking indirect references, including the association based on parts-of-speech, thereby defining element attributes and element associations (see [0038], linguistic analysis performed such as pos tagging, lexing, stemming, parsing and see [0024], which describes the linguistic tagger and see [0031], which uses multiple parts of speech in combination).  


	Furthermore, Branton teaches wherein semantic analysis to extract meaning of individual words is applied comprising at least one of recognition of proper names (see [0030], nouns are identified and see [0038], semantic analysis), the application of optical character recognition (OCR) to determine the corresponding text (see [0037], OCR), or associations between words including relationship extraction, thereby defining element attributes and element associations (see [0038], sentence identification, noun identification and phrases that appear).  

As to claim 14, Cox in view of Sweeney in view of Sun in view of Branton teaches all of the limitations as in claim 7, above.
	Furthermore, Branton teaches wherein the cloud filter comprises: Determining an element-rank factor assigned to each cloud element, based on results from content transformations and natural language processing analysis (see [0041], where nouns are ranked based on frequency counter), prioritized part-of-speech element attributes from highest to lowest: proper nouns, nouns, verbs, adjectives, adverbs, and others (see [0041], ranking and see [0031], where other parts of speech can be identified and used); Applying the element-rank factor to the cloud element significance rank already determined for each word element in the graphical cloud (see [0008], where for each noun a score is identified and added to the score of the sentence in order to select the sentence which satisfies the threshold).  


	Furthermore, Cox teaches wherein the cloud filter includes assigning highest ranking to predetermined keywords (see [0079], extra weight added to identified key words).  

As to claim 19, Cox in view of Sweeney in view of Sun in view of Branton teaches all of the limitations as in claim 18, above.
	Furthermore, Cox teaches wherein predetermined visual treatment is applied to display of keywords (see [0078], where word cloud is generated and visualizing as in Figure 4). 

As to claim 22, Cox in view of Sweeney in view of Sun in view of Branton teaches all of the limitations as in claim 7, above.
	Furthermore, Cox teaches wherein the display of time or sequence order is in reading order, including for English at least one of from top to bottom, from left to right, or both (see Figure 4, where information is presented in a time order where language is English and is top to bottom and left to right).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Sweeney in view of Sun as applied to claim 6 above, and further in view of Johnson (US 2015/0150023).

However, Cox in view of Sweeney does not specifically teach wherein Emotional Analysis is applied to estimate emotional states.  
Johnson teaches wherein emotional analysis is applied to estimate emotional states (see [0122], where emotion and sentiment analyzed with respect to comments and provided in a word cloud).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox in view of Sweeny in view of Sun with the emotion analysis as taught by Johnson in order to allow the user to view information in a particular way (see Johnson [0121]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Sweeney in view of Sun in view of Branton as applied to claim 7 above, and further in view of Kim (US 2014/0129634).
As to claim 15, Cox in view of Sweeney in view of Sun in view of Branton teaches all of the limitations as in claim 7.
Furthermore, Cox teaches a graphical weighting of cloud elements, including words, word-pairs, word-triplets and other word phrases (see [0069], where word clouds od specific words based on frequency provided) and  emphasizing certain words (see Figure 4) with larger font sizes and darker shades.
Furthermore, Branton further teaches the same (see [0075]-[0076]).

Kim does teach further comprising implementing a graphical weighting of cloud elements, including words, word-pairs, word-triplets and other word phrases wherein muted colors and smaller fonts are used for lower ranked elements and brighter color and larger font schemes for higher ranked elements, with the most prominent cloud elements based element-ranking displayed in the largest, brightest, most pronounced graphical scheme (see [0058],where positive words and frequently appearing word is shown in large font and light color, whereas negative word and lower frequent words are show in dark and smaller font).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox in view of Sweeny in view of Sun in view of Branton with the color and font as taught by Kim in order to allow a user to directly understand why content has received attention from social media (see Kim [0058]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Sweeney in view of Sun as applied to claim 1 above, and further in view of Setlur (US 2011/0238750).
As to claim 17, Cox in view of Sweeney in view of Sun teaches all of the limitations as in claim 1.
	However, Cox in view of Sweeney in view of Sun does not specifically teach further comprising combining a segment length defined by the cloud lens with a ranking criteria for the cloud filter to define the density of cloud elements within a displayed segment is defined.  
	Setlur does teach further comprising combining a segment length defined by the cloud lens with a ranking criteria for the cloud filter to define the density of cloud elements within a displayed segment is defined (see [0071], where tag size proportion is based on frequency of word that appears for period of time).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox in view of Sweeny in view of Sun with the density as taught by Setlur in order to prevent user to being presented with superfluous information (see Setlur [0024]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Sweeney in view of Sun in view of Branton as applied to claim 7 above, and further in view of Denoue (US 20170371496).

However, Cox in view of Sweeney in view of Branton does not specifically teach wherein the cloud filter portion of the process comprises: Determining an element-rank factor assigned to each cloud element, based on results from content transformations including automatic speech recognition (ASR) confidence scores and/or other ASR metrics for audio and video based content; Applying the element-rank factor to the cloud element significance rank already determined for each word element in the graphical cloud.
	Denoue does teach wherein the cloud filter portion of the process comprises: Determining an element-rank factor assigned to each cloud element, based on results from content transformations including automatic speech recognition (ASR) confidence scores and/or other ASR metrics for audio and video based content (see [0027], where errors in speech recognition are known to have low frequency); Applying the element-rank factor to the cloud element significance rank already determined for each word element in the Graphical Cloud (see [0027], where threshold is set to eliminate low frequency words).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox in view of Sweeney in view of Sun in view of Branton with the color and font as taught by Denoue in order to be able to use an approach robust to errors which are word clouds as taught by Cox and Sweeney and Branton (See Denoue [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rippl (EP 2393018) is cited to disclose in Figure 1-2, different word clouds based on time segments and the arrangement based on a specific weighting. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/17/2021